— Proceeding pursuant to CPLR article 78 to review two determinations of the respondent (one as to each petitioner), both dated October 18, 1977 and made after a hearing, which found petitioners guilty of certain charges of misconduct and incompetence and discharged them from employment. Determinations confirmed and proceeding dismissed on the merits, without costs or disbursements. The inference drawn by the hearing officer, and adopted by the respondent, that a substitution of tokens with slugs was made by petitioners, i.e., that they mishandled revenue, is one that was reasonably drawn from the evidence (see Matter of Stork Rest, v Boland, 282 NY 256, 273-274). The counting procedures employed were sufficiently reliable, as the hearing officer concluded, to outweigh the contrary inference that the counting machines malfunctioned or that the men who were counting overlooked the slugs. Petitioners’ contentions that they were inadequately apprised of the charges and unlawfully suspended for a greater period of time than the statute permits, are without merit. A discrepancy in the revenue collected is commonly charged by respondent as "mishandling” (see Matter of Pell v Board of Educ., 34 NY2d 222, 238). Petitioners’ signed waivers indicate they agreed to the longer suspension in return for the right of a second administrative review. In the light of the findings, we cannot say that dismissal was so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., supra). Hopkins, J. P., Rabin and Cohalan, JJ., concur.